Citation Nr: 0504943	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disability, claimed as sinus problems.

2.	Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision in 
which the RO denied service connection for a sinus problems 
and for a back condition.  In December 1998, the veteran 
filed a notice of disagreement (NOD), and a statement of the 
case (SOC) was issued in May 1999.  The veteran filed a 
substantive appeal in June 1999.  

In August 2000, the veteran provided testimony before a 
Hearing Officer at the RO; a transcript of that hearing is 
associated with the claims file.    

The veteran was also scheduled for a January 2005 hearing 
before a Veteran's Law Judge (VLJ) in Washington, D.C.; 
however, the record indicates that she did not appear for the 
hearing.    

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection for claimed 
sinus and back disabilities is warranted.  

Pertaining to the veteran's claimed sinus problems, the Board 
notes that the veteran's service medical records (SMRs) 
include a May 1992 treatment notation from a military 
physician, reflecting the veteran's symptoms of sinus 
congestion and drainage, chest congestion, and seasonal 
allergies, as well as an assessment of sinusitis with 
seasonal allergies.  The report of the veteran's separation 
examination includes notations as to seasonal allergies and 
hay fever.  

On VA examination in July 1998, of the respiratory system, 
the examiner diagnosed allergic rhinitis.  In a letter 
received at the RO later that month, the veteran's private 
physician related that he had treated the veteran for 
sinusitis earlier that year.  

With regard to a claimed back disability, SMRs include an 
October 1990 treatment report that noted symptoms of lower 
back pain that radiated downward, and a physician's 
assessment of possible back strain.  A January 1992 record 
notes an assessment of lower back pain, and a physical 
therapy report dated that same month documents a history of 
lower back pain over the previous two years.  

Records from the New York VA Medical Center (VAMC), dated 
from April 1998 to February 1999, include an April 1998 
physician's assessment of a musculoskeletal sprain affecting 
the back, as well as another physician's assessment that same 
month of sacroiliac ligament sprain and an injury to the 
quadratus lumborum.  On VA examination in July 1998 related 
to the spine, the veteran had pain on motion in the spine and 
mild pain in the quadratus muscles; the examiner diagnosed 
chronic mild low-back pain, and quadratus muscle syndrome.  
Thereafter, a September 1998 record from the Bronx VAMC notes 
a physical therapist's assessment of myofascial pain in the 
thoracic spine musculature, with the possibility of 
fibromyalgia.      

The Board notes that, with respect to each of the veteran's 
claimed disabilities, that there is at least some evidence of 
possible respiratory and/or back problems during service, as 
well as subsequent to discharge from service.  However, the 
medical evidence of record in this case does not clearly 
establish the nature of any current respiratory or back 
disability(ies), nor does it address the medical 
relationship, if any, between any such disability(ies) and 
the veteran's military service.  The Board finds that such 
medical information and opinion would be helpful in resolving 
each of the claims on appeal.  

Hence, the RO should arrange for the veteran to undergo VA 
examinations respiratory and orthopedic examinations at the 
appropriate medical facility.  The veteran is hereby notified 
that failure to report to any such scheduled examination(s), 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to her by the pertinent VA medical 
facility.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes treatment records from the New York 
VAMC, dated from April 1998 to February 1999, and from the 
Bronx VAMC, dated from April 1998 to December 1998.  
Notations to the file, each dated January 2002, reflect that 
the RO was unable to obtain any additional medical records 
directly from either of these facilities, but that further 
records from these facilities appeared to be available 
through VA's AMIE system (Automated Medical Information 
Exchange).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should undertake 
appropriate action to obtain all outstanding pertinent 
medical records from the Bronx VAMC since December 1998, and 
from the New York VAMC since February 1999, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims.  The RO's notice 
letter to the veteran should explain that she has a full one-
year period for response.  See   38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in her possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the Bronx VAMC, and 
from the New York VAMC (currently 
identified as the "New York Campus of 
the VA NY Harbor Healthcare System"), 
all outstanding pertinent records of 
evaluation and/or treatment for any 
respiratory and/or back problems (from 
December 1998 to the present, from the 
Bronx facility; and from February 1999 to 
the present, from the New York facility).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

2.	 The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.	If the veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify her and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA respiratory and orthopedic 
examinations, by physicians.  The entire 
claims file must be made available to the 
each physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all pertinent results 
made available to each physician prior to 
the completion of his or her report) and 
all clinical findings should be reported 
in detail.  Each examiner should set 
forth all examination findings, along 
with the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.

Respiratory examiner - The physician 
should clearly identify all current 
respiratory disability(ies), to include 
any affecting the veteran's sinuses.  For 
each diagnosed disability, the examiner 
should opine whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include the symptoms and complaints noted 
in the veteran's service medical records.  

Orthopedic examiner - The physician 
should clearly identify all current 
disability(ies) affecting the veteran's 
back.  With respect to each diagnosed 
disability, the examiner should opine 
whether it is at least as likely as not 
that such disability is medically related 
to the veteran's active military service, 
to include the symptoms and complaints 
noted in the veteran's service medical 
records.  

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a respiratory 
disability, claimed as sinus problems, 
and for a back disability, in light of 
all pertinent evidence and legal 
authority.

8.	If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



